UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. SA CV 18-2173 SJO (MRW) Date May 7, 2019

 

Title Cyrus v. Koenig

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. In February 2019, the Attorney General moved to dismiss this habeas action on

procedural grounds. (Docket #9.) The Court issued an order requiring Petitioner to respond to
the motion or take other appropriate action by March 29, 2019. (Docket # 10.) To date,
Petitioner has not filed any response to the motion or the Court’s order.

2. Petitioner is ordered to show cause why the motion should not be granted for the
grounds stated by the Attorney General and for Petitioner’s failure to oppose the motion
pursuant to Local Rule 7-12. Petitioner’s response to the OSC and his substantive response to
the motion are due by or before May 28, 2019.

Petitioner is advised that the failure to respond to this order will lead the Court to
conclude that the motion is unopposed under Local Rule 7-12, and the action will be
dismissed on that basis and under Federal Rule of Civil Procedure 41 for failure to
prosecute the action.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
